     Case 2:18-cv-10264-CJC-KS Document 77 Filed 09/09/20 Page 1 of 2 Page ID #:552




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    MARCOS MUNOZ,                     )         NO. CV 18-10264-CJC (KS)
                  Plaintiff,            )
12
           v.                           )
13                                      )         ORDER ACCEPTING FINDINGS AND
                                        )         RECOMMENDATIONS OF UNITED
14    CALIFORNIA DEPARTMENT OF )                  STATES MAGISTRATE JUDGE
15    CORRECTIONS, et al,               )
                      Defendant.        )
16
      _________________________________ )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended Complaint

19    (the “TAC”), the motion for summary judgment filed by Defendants Little, Nelson, and

20    Estrada (the “Motion”) and related briefing, and the Report and Recommendation of United

21    States Magistrate Judge (“Report”). The time for filing Objections to the Report has passed,

22    and no Objections have been filed with the Court.

23    \\

24    \\

25    \\

26    \\

27    \\

28    \\

                                                  1
     Case 2:18-cv-10264-CJC-KS Document 77 Filed 09/09/20 Page 2 of 2 Page ID #:553




 1          Having completed its review, the Court accepts the findings and recommendations set
 2    forth in the Report. Accordingly, IT IS ORDERED that the Motion is GRANTED, and
 3    judgment shall be entered dismissing all claims against Defendants Little, Nelson, and Estrada
 4    without prejudice.
 5
 6          Plaintiff is reminded that his deadline for either dismissing the Doe Defendants in the
 7    TAC or filing a motion for leave to file a Fourth Amended Complaint that identifies all
 8    Defendants by name and his deadline for either dismissing his claims against the Defendant
 9    County or filing a Fourth Amended Complaint amending his claims against the Defendant
10    County have both passed. (See Dkt. No. 74.) Accordingly, if Plaintiff wishes to pursue this
11    action against the Doe Defendants and/or the Defendant County, he must file a Fourth
12    Amended Complaint (or a motion for leave to file a Fourth Amended Complaint) immediately.
13
14    DATED: September 9, 2020
15                                                         ________________________________
16                                                               CORMAC J. CARNEY
                                                           UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
